Citation Nr: 0300721	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-00 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia, 
and if the claim is reopened, whether service connection 
is warranted.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from August 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 RO decision that determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a nervous 
condition claimed as schizophrenia.  


FINDINGS OF FACT

1.  A claim for service connection for schizophrenia was 
denied by the RO in an unappealed decision in September 
1983.  Evidence received since the September 1983 RO 
decision includes some evidence which is not cumulative or 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for schizophrenia.

2.  Based on all the evidence, the veteran's current 
schizophrenia had its onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
a claim for service connection for schizophrenia.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156 (2001).

2.  Based on all the evidence, schizophrenia was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Marine Corps from 
August 1966 to August 1968.  This included a period of 
service as a rifleman in the Republic of Vietnam during 
the Vietnam War.  He had combat duty, and his decorations 
include the Bronze Star Medal with combat "V" (the related 
citation for this medal describes his heroic actions 
during a combat incident).

The veteran's service records show that he was 
hospitalized in May 1968 with a diagnosis of emotionally 
unstable personality; there was no evidence of homicidal 
trends, psychosis, neurosis, or organicity, and he was 
discharged with a diagnosis of passive-aggressive 
personality.  A conference of staff psychiatrists 
concluded that he was suffering from a passive-aggressive 
personality disorder of long standing that was not of 
sufficient severity so as to preclude him from returning 
to duty.  However, due to emotional outburst and hostility 
toward his superiors almost immediately after returning to 
duty, he was rehospitalized in June 1968 for emotional 
instability with immature ways of expressing his anger.  
There was no evidence of thought disorder or psychosis, 
hallucinations, delusions, or ideas of reference.  He was 
diagnosed with emotional unstable personality, manifested 
by excitability and emotional outburst, resentment of 
authority figures, and immature and impulsive behavior 
under relatively minor stress.  A medical board deemed him 
unsuitable for further service, and he was separated from 
service.  The medical board also found that the condition 
was not incurred in the line of duty, and that emotionally 
unstable personality had existed prior to entry and had 
not been aggravated by service.  

The veteran was hospitalized at a VA facility in September 
1969 (13 months after service) in a state of acute 
agitation; he was highly delusional and hallucinating.  He 
was placed on phenothiazines.  When released from the 
hospital in November 1969, the diagnosis was schizophrenic 
reaction, paranoid type.  

He was hospitalized in May 1971 at a VA facility with a 
history of being disoriented, confused, and delusional; 
records referred to a history of drug use while in 
Vietnam.  The discharge diagnosis was schizophrenia, 
catatonic type, and chronic drug addiction.  He was 
readmitted in June 1972; he reported having been using 
heroin, marijuana, and LSD.  The diagnosis again was 
catatonic schizophrenia.  

He was hospitalized again in May 1973, with apparent 
intervening treatment with medication (Prolixin 
Enanthate); he reported having used all kinds of drugs, 
including heroin, speed, cocaine, LSD, and marijuana.  The 
diagnosis was schizophrenic reaction, paranoid type.  

Two VA doctors who reviewed the veteran's case file in 
August 1973 opined that the in-service diagnosis of 
emotionally unstable personality was substantially correct 
but that the later diagnosis of schizophrenic reaction, 
paranoid type, was a maturation of that condition.  

The RO awarded service connection for schizophrenic 
reaction in November 1973; it reasoned that schizophrenic 
reaction was a maturation of emotional instability 
reaction manifested during service.

The veteran was rehospitalized in November 1973 for 
nervousness and drug addiction; he reported having had 
nervous problems since the Spring of 1973, when he started 
having auditory and visual hallucinations.  The diagnosis 
was anxiety neurosis and chronic alcohol addiction.  In 
March 1974, he was diagnosed with chronic paranoid type 
schizophrenia, in remission on Prolixin.  

Several lay statements from friends were received starting 
in June 1974.  They essentially described changes in the 
veteran's behavior between his time in high school or 
before active service and his return from such active 
service.  

In July 1974, the RO severed the grant of service 
connection for schizophrenia on the grounds that the grant 
was clearly and unmistakably erroneous. 

The veteran has been psychiatrically rehospitalized on 
many occasions, including in January 1976 for chronic 
schizophrenia, and passive-aggressive personality, 
passive-dependent type.  Additional treatment records show 
several more hospitalizations through 1976 for paranoid 
type schizophrenia.

An independent medical opinion was obtained in March 1976.  
The doctor stated that there was nothing in the record to 
make him strongly suspect that the veteran was 
schizophrenic while in active service.  He concluded that 
the veteran developed schizophrenia after he was 
discharged from service.  It was noted there was no 
reference in the September 1969 hospitalization records of 
precisely when the schizophrenic manifestations began 
(i.e., within a few days or over a period of some months 
before the admission).  The doctor reviewed medical 
literature and noted that many schizophrenic experts had 
described personality disorders that predisposed to 
developing schizophrenia.  However, the doctor stated that 
all personality disorders do not unexorably progress to 
schizophrenia and the manifestations of a personality 
disorder are not the early manifestations of 
schizophrenia.  He wrote that it is pure speculation to 
state that a personality disorder is an early 
schizophrenia.  Although it may have predisposed to 
schizophrenia, he could not conclude that schizophrenia 
was a maturation of a personality disorder when the causes 
of schizophrenia were really unknown.  

In June 1976, the Board denied a claim for restoration of 
service connection for schizophrenic reaction.  Arguments 
considered at that time included the contention that the 
veteran was diagnosed with schizophrenic reaction 13 
months after separation from service. 

 On VA psychiatric examination in August 1977, the veteran 
was diagnosed with paranoid type schizophrenic reaction by 
one doctor and with chronic undifferentiated type 
schizophrenic reaction by a second doctor.  The 
examination report noted the veteran's account of in-
service psychiatric hospitalizations and his hearing 
voices during service.  

From October to November 1978, the veteran was 
psychiatrically hospitalized because of violent behavior 
due to chronic undifferentiated type schizophrenia.  It 
was noted in the discharge summary that, according to his 
mother, he had functioned very well until separating from 
service after having witnessed the death of a friend in 
service; she reported that since service, he became easily 
agitated, nervous, and difficult to live with.  The 
discharge summary also noted, however, that while he had 
received VA treatment, the condition was not considered to 
be service connected. 

He was hospitalized in September and October 1979 with a 
diagnosis of paranoid schizophrenia.  It was noted that he 
had been first hospitalized psychiatrically 11 years 
earlier.  

A January 1980 VA neuropsychiatric evaluation noted that 
the veteran had been discharged from service with a 
diagnosis of emotionally unstable personality but had been 
subsequently hospitalized with the diagnosis of 
schizophrenia.  

In a March 1980 decision, the RO denied reopening of the 
claim for service connection for a nervous condition.  

The veteran sought to reopen the claim, and in February 
1982, the Board denied service connection for a nervous 
disorder, finding that there was no new factual basis to 
disturb the Board's June 1976 decision that had denied a 
claim for restoration of service connection for 
schizophrenia.  

An August 1982 letter from Mental Health Services of Los 
Angeles County, California, referred to the veteran's 
account of psychiatric treatment in service in 1968; he 
had been treated at this particular facility for 
schizoaffective disorder by this provider since October 
1976, with Prolixin injections every 2 weeks.

On VA psychiatric examination in October 1982, the 
examining psychiatrist had some difficulty with the 
diagnosis of schizophrenia, but in light of prior 
diagnoses by a number of psychiatrists, he concluded that 
the veteran had schizophrenic reaction, probable paranoid 
type, in remission; and antisocial personality disorder.

In December 1982, the RO denied reopening of the claim for 
service connection for a nervous condition.  

In June 1983, the RO denied service connection for post-
traumatic stress syndrome.  

On treatment in July 1983 for peptic ulcer disease, it was 
noted that he was under psychiatric care for "war related 
neuropsychiatric illness."  

 In September 1983, the RO confirmed its prior decision.  
The veteran disagreed with the decision and the RO issued 
a statement of the case in November 1983 stating that new 
and material evidence had not been submitted to reopen a 
claim for service connection; however, the veteran did not 
perfect the appeal by filing a substantive appeal.

The veteran was hospitalized from December 1987 to January 
1988 with a diagnosis of chronic undifferentiated type 
schizophrenia.

VA treatment records from 1988 to 1991 reflect treatment 
for psychiatric symptoms including those claimed to be due 
to post-traumatic stress disorder (PTSD).  He reported 
feeling guilt over surviving the Vietnam War as well as 
frequent thoughts of Vietnam War service.  An October 1989 
provisional diagnosis noted that he had schizophrenia and 
that he may be using psychosis to cope.    

At a May 1990 RO hearing, the veteran testified that he 
did not have any nervous condition prior to service; he 
contended that the nervous condition had developed as a 
result of combat service in Vietnam.

He was privately hospitalized in May 1991 by referral from 
an emergency room due to violent and threatening behavior; 
diagnoses were chronic undifferentiated type schizophrenia 
and borderline personality disorder.  Treatment records 
from that time indicated that his prognosis was poor 
because of a long history of mental illness and medication 
noncompliance.  

In an October 1991 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  On appeal, in June 1992 the 
United States Court of Veterans Appeals (since renamed the 
United States Court of Appeals for Veterans Claims) 
granted a motion to vacate and remand the Board decision.  
In July 1993, the Board remanded, to the RO, the 
application to reopen a claim for service connection for 
an acquired psychiatric disorder, to include PTSD.

The veteran was hospitalized at a VA facility from August 
to September 1993 for a period of observation and 
evaluation.  On a September 1993 VA PTSD examination, 
prepared at the time of this hospitalization, it was noted 
that he had been hospitalized in 1969 after hearing voices 
and having the feeling that someone was following him.  
The diagnosis was chronic paranoid schizophrenia, and the 
attending and examining doctor noted that there was no 
evidence or sign suggestive of PTSD.    

On VA mental disorders examination in February 1994, two 
VA doctors commented that they had not observed symptoms 
suggestive of PTSD either in the medical documents or 
during the veteran's hospital stays.

VA medical records have been obtained regarding treatment 
of schizoaffective disorder and chronic undifferentiated 
schizophrenia from 1994 to 1995.  

In a February 1995 decision, the Board denied service 
connection for PTSD, and this was based on there being no 
acceptable diagnosis of PTSD.  The Board also noted that 
the veteran was seeking to reopen the claim for service 
connection for schizophrenia; the Board noted that this 
issue had not been developed by the RO or certified for 
appellate review and that it was therefore being referred 
to the RO for any appropriate action.

Medical records show VA hospitalization in May 1995 for 
schizophrenia.

Evidence has been received of VA outpatient treatment as 
well as of several hospitalizations for schizophrenia from 
1998 to 2000.  The treatment notes mention the veteran's 
account of having been hospitalized at a medical facility 
in early 1968 for purported schizophrenia.

The veteran filed a claim in September 1999 seeking 
service connection for schizophrenia.  

An October 1999 VA treatment record shows a diagnosis of 
paranoid schizophrenia.

Between April and May 2001, the veteran was privately 
hospitalized at a mental facility by court order for 
undifferentiated type schizophrenia with a history of 
violent behavior.  He was discharged with bipolar 
disorder, manic severe with psychotic features.  

Records from the Moccasin Bend Mental Health Institute 
were received in October 2001.  These records pertain to 
psychiatric hospitalizations in 1976, 1978, 1987-88, 1991, 
1999, and 2001.  The records note a diagnosis of 
schizophrenia (as well as other diagnoses such as bipolar 
disorder with psychotic features, a personality disorder, 
and drug abuse).

The veteran stated at a March 2002 informal conference 
held with a Decision Review Officer at the RO that he did 
not have a psychiatric disorder prior to service and that 
he was given medication when he returned from daily 
missions during service.  He indicated that this 
medication was the same medication that he had been taking 
since service for schizophrenia.

II.  Analysis

Through discussions in correspondence, the rating 
decision, and the statement of the case, the RO has 
informed the veteran of the evidence necessary to reopen 
and substantiate his claim for service connection for 
schizophrenia.  He has been informed of his and the VA's 
respective responsibilities for providing evidence.  
Pertinent records have been obtained.  The notice and duty 
to assist provisions of the law are satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that there have been numerous past RO and 
Board decisions which denied claims for service connection 
for a psychiatric condition.  Over the course of these 
many adjudications, there has been consideration of 
service connection for both schizophrenia and PTSD.  The 
issue of service connection for schizophrenia is separate 
from the issue of service connection for PTSD.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The most 
recent final denial involving the specific mental 
condition now on appeal, schizophrenia, appears to be a 
September 1983 RO decision.

The veteran did not appeal the September 1983 RO decision 
which denied service connection for schizophrenia.  Thus 
that decision is considered final, although the claim may 
be reopened if new and material evidence has been 
submitted since then; and if the claim is found to be 
reopened, it will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
[The definition of "new and material evidence" was 
recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply 
to the instant case, which was filed in August 1999.  See 
66 Fed. Reg. 45,620, 45,630 (2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)).]

The evidence received since the September 1983 RO decision 
includes numerous additional medical records and 
statements by the veteran.  Some of these include 
information which is not merely cumulative or redundant, 
and which are also so significant that they must be 
considered in order to fairly decide the merits of the 
claim for service connection for schizophrenia.  That is, 
some "new and material evidence" has been submitted.  Thus 
the Board finds that the claim for service connection is 
reopened, and such claim must be reviewed on a de novo 
basis.  Manio, supra.

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection is rebuttably presumed for certain 
chronic diseases, including psychoses, which are manifest 
to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A personality disorder is not a disability for VA 
compensation purposes and may not be service-connected.  
However, an acquired psychiatric disorder which is 
superimposed on a personality disorder may be service-
connected if such acquired psychiatric disorder was 
incurred in or aggravated by service.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127. 

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury 
alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not 
create a statutory presumption that a combat veteran's 
claimed disability is service-connected, but it is an 
evidentiary mechanism which lightens the burden of a 
veteran who seeks service connection based on disability 
alleged to be related to combat.  If a combat veteran 
presents satisfactory lay or other evidence of service 
incurrence or aggravation of a disease or injury, which is 
consistent with the circumstances or hardships of his 
service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government 
to disprove service incurrence or aggravation by clear and 
convincing evidence.  In determining if there is such 
clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount 
of time that has elapsed since service before there is a 
complaint of the condition, and any other relevant 
factors.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); 
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The evidence shows the veteran served on active duty in 
the Marine Corps from August 1966 to August 1968.  This 
included combat service in Vietnam, during which he was 
awarded a Bronze Star Medal for valor in a combat 
incident.  The service medical records refer to a 
personality disorder (which may not be service-connected).  
Schizophrenia was first medically diagnosed on admission 
to a hospital in September 1969, 13 months after service.  
However, this leaves open the question of whether the 
psychosis of schizophrenia was manifest (even if not yet 
diagnosed) within the 1 year period after active duty, as 
required for a presumption of service connection.  As 
acknowledged by an independent medical expert who 
previously reviewed this case, while the veteran was 
admitted to the hospital with psychotic symptoms in 
September 1969, it is unclear whether such symptoms 
developed over a few days (i.e., beginning more than a 
year after service) or over a period of months (i.e., 
within the year after service).  Later medical records, 
dated into 2001, show the veteran has continued to be 
diagnosed with a psychosis, generally classified as 
schizophrenia, notwithstanding a coexisting personality 
disorder.

After a review of all the historical evidence from during 
and since service, including medical records, lay 
assertions of the combat veteran, and lay observations of 
others concerning his behavior, the Board finds that there 
is a reasonable doubt that schizophrenia (superimposed on 
a non-service-connected personality disorder) was manifest 
to a compensable degree within the 1 year period following 
service, even if schizophrenia was not formally diagnosed 
by medical personnel until 13 months after service.  Thus 
it is presumed that schizophrenia began in service; 
moreover, this presumption has not been rebutted by 
affirmative evidence to the contrary.  The Board concludes 
that schizophrenia was incurred in service, and service 
connection is warranted.  The benefit-of-the-doubt rule 
has been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b).


ORDER

Based on a reopened claim, service connection for 
schizophrenia is granted.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

